PER CURIAM.
Epitomized Opinion
Novelty Co. sued Elias & Lowenstein Co. to’recover on a contract lor 2500 signs delivered to Elias & Lowensteui oo. The latter admitted the contract but contened it was a saie by sample, the product furnished \,as not aecoiumg m sample, and there was a brcacn or warranty under DC. 8396. The jury retuinea a \eruiCt tor 81135 and the court, rendered juugment thereon, ru anirmlng the judgment the i-ourt or Appea.s held:
1. This was not a sa.e by sample; it was a sale on a contract.
2. Where a person sells an amide knowing the purpose foi vhicn u to uc ua-u, un-re is an implen warranty that the article is reasonably fit lor that purpoáe. Tne couit’s charge that the goods must be in accordance with the terms of the contract and reasonable lit lor the purpose for which they were to be used, was not erroneous.